Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.1 Page 1 of 38

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BOBBY WEAVER, JR.,

Plaintiff, Case No:
Judge
VS. Magistrate

MARSHALS OF MA, INC.,

a Foreign Profit Corporation,
THE TJX COMPANIES, INC.,
Foreign Profit Corporation, and
HOMEGOODS, INC.,

a Foreign Profit Corporation,

 

Defendants.
Brian L. Fantich (P60935) John J. Gillooly (P41948)
Carra J. Stoller (P64540) GARAN LUCOW MILLER, P.C.
Adam J. Gantz (P58558) Attorney for Defendants
LAW OFFICE OF KELMAN & FANTICH 1155 Brewery Park Blvd., Ste 200
Attorneys for Plaintiff Detroit, Ml 48207
30903 Northwestern #270 313.446.5501
Farmington Hills, Ml 48334 jgillooly@garanlucow.com

248.855.0100
kelmanandassociates@yahoo.com

NOTICE OF REMOVAL OF CAUSE TO
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
NOW COME Defendants, MARSHALLS OF MA, INC., THE TJX
COMPANIES, INC. and HOMEGOODS, INC., by and through their
attorneys, GARAN LUCOW MILLER, P.C., and hereby give notice of their

removal of this action from the Circuit Court for the County of Macomb,

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.2 Page 2 of 38

State of Michigan (Case No. 18-4872-NO) to the United States District
Court for the Eastern District of Michigan Southern Division, pursuant to 28
U.S.C.§§ 1332 and 1441. In support of their Notice of Removal,
MARSHALLS OF MA, INC., THE TJX COMPANIES, INC. and
HOMEGOODS, INC. state as follows:

1. An action has been commenced against MARSHALLS OF MA,
INC., THE TUX COMPANIES, INC. and HOMEGOODS, INC. in the Circuit
Court for the County of Macomb, State of Michigan entitled Bobby Weaver,
Jr. v. Marshalls of MA, Inc., The TJX Companies, Inc. and Homegoods,
inc., Case No. 18-4872-NO. Copies of the Summons and Complaint, and
all pleadings filed are attached hereto as Exhibit A.

2. MARSHALLS OF MA, INC., THE TUX COMPANIES, INC. and
HOMEGOODS, INC. were served with copies of the Summons and
Complaint, Plaintiff's First Set of Interrogatories Directed to Defendant The
TJX Companies, Inc. and Request for Production of Document/Things to
Defendant The TJX Companies, Inc. through their registered agent by
certified mail on December 24, 2018. This Notice of Removal is due within
thirty (30) days foliowing receipt thereof, and is therefore timely under 28
U.S.C. § 1446(b)(1).

3. In his Complaint, Plaintiff alleges that he suffered an injury at

the location of 28780 Gratiot Avenue, in Roseville, Michigan. Plaintiff
2

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.3 Page 3 of 38

seeks damages in an unspecified amount in excess of $25,000, the
jurisdictional minimum for a civil action filed in a Michigan circuit court.
(Exhibit A, para. 5)

Grounds for Removal

4. This Honorable Court has Original jurisdiction pursuant to 28
U.S. C. § 1332, and removal is Proper pursuant to 28 U.S.C. § 1441 (a),
which provides, in pertinent part, that:

[A]ny civil action brought in a State court of which the district

courts of the United States have Original jurisdiction, may be

removed by the defendant. . . to the district court of the United

States for the district and division embracing the place where

such action is pending.

8. The United States District Court for the Eastern District of
Michigan, Southern Division, has original jurisdiction because this is an
action (a) wherein the amount in controversy exceeds the sum of $75,000
exclusive of interests and costs; and (b) between citizens of different
States.

6. Plaintiff alleges in his Complaint that he is a resident of the
County of Wayne and resides in Michigan. (See Exhibit A, para. 1) Thus,
Plaintiff is a citizen of Michigan.

7. MARSHALLS of MA, INC. is a foreign corporation with its

principle place of business located in Framingham, Massachusetts. (See

the State of Massachusetts Corporations Bureau Confirmation pages for
3
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.4 Page 4 of 38

Marshails of MA, Inc., attached hereto as Exhibit B.) THE TJX
COMPANIES, INC. is a foreign corporation with its principle place of
business located in Framingham, Massachusetts. (See the State of
Massachusetts Corporations Bureau Confirmation pages for The TJX
Companies, inc., attached hereto as Exhibit B.) HOMEGOODS, INC. is a
foreign corporation with its principle place of business located in
Framingham, Massachusetts. (See the State of Massachusetts
Corporations Bureau Confirmation pages for HomeGoods, Inc., attached
hereto as Exhibit B.) Thus, Defendants MARSHALLS of MA, INC., THE
TJX COMPANIES, INC. and HOMEGOODS, INC. are citizens of the State
of Massachusetts.

8. Because Plaintiff is a citizen of Michigan and Defendants are
citizens of Massachusetts, there is complete diversity of citizenship
between the parties.

9. Further the amount in controversy exceeds $75,000 as
discerned from the allegations in Plaintiff's Complaint, discussion with
Plaintiffs counsel, and pertinent jury verdict and settlement research. A
notice of removal may assert the amount in controversy if the initial
pleading seeks “a money judgment, but the State practice . . . permits
recovery of damages in excess of the amount demanded” and the district

court finds that the amount in controversy is more likely than not above
4

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.5 Page 5 of 38

$75,000. See 28 U.S.C. § 1446(c)(A)-(B); see also Gafford v. Gen. Elec.
Co., 997 F.2d 150, 158 (6 Cir. 1993), abrogated on other grounds, Hertz
Corp. v. Friend, 130 S. Ct. 1181 (2010).

10. Plaintiff has alleged that he “suffered injuries and damages
including, but not limited to, injury to his back and spine resulting in nerve
damage, right shoulder, altered gait, permanent limp, inability to ambulate,
permanent scarring, diminished extension, flexion, and range of motion; his
head, neck upper and lower extremities, decrease in gross and fine motor
Skills, server shock as well as physical pain and suffering’. (Exhibit A,
para. 19). Plaintiffs allegations of injuries reflect a substantial likelihood
that this controversy involves claims exceeding $75,000.

Procedural Requirements for Removal

11. MARSHALLS of MA, INC., THE TUX COMPANIES, INC. and
HOMEGOODS, INC. have satisfied or will satisfy all of the procedural
requirements for removal under 28 U.S.C. § 1446.

a. __ In accordance with 28 U.S.C. § 1446(a), this is the

appropriate court for removal because the state
court in which this action was commenced, the
Macomb County Circuit Court, is within this Court's
district and division. Copies of all process,
pleadings, and orders served upon Marshalls of MA,
Inc., The TJX Companies, Inc. and Homegoods,
Inc. in this action, including the Summons and
Complaint, Plaintiff's First Set of interrogatories

Directed to Defendant The TJX Companies, inc.
and Request for Production of Document/Things to

5

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.6 Page 6 of 38

Defendant The TJX Companies, Inc. are attached
as Exhibit A. This Notice of Removal is signed
pursuant to Fed. R. Civ. P. 11.

b. In accordance with 28 U.S.C. § 1446(b)(1), this
Notice of Removal is being timely filed within 30
days of the receipt of the Summons and Complaint.

c. In accordance with 28 U.S.C. § 1446(d), Marshalls
of MA, inc., The TJX Companies, Inc. and
Homegoods, inc. are promptly notifying Plaintiff in
writing that this case has been removed to this
Honorable Court pursuant to this Notice of
Removal. Marshalls of MA, Inc., The TJX
Companies, Inc. and Homegoods, Inc. has,
contemporaneously with the filing of this Notice of
Removal, filed a copy of the same with the court
clerk of the Macomb County Circuit Court.

12. The prerequisites for removal have been met. If any questions
arise as to the propriety of the removal of this action, MARSHALLS of MA,
INC., THE TJX COMPANIES, INC. and HOMEGOODS, INC. respectfully
request the opportunity to present briefing, argument, and further evidence
necessary to support its position that this case is removable.

13. In removing this action, MARSHALLS of MA, INC., THE TJX
COMPANIES, INC. and HOMEGOODS, INC. specifically reserve all their
defenses including, without limitation, all defenses specified in Rule 12(b)
of the Federal Rules of Civil Procedure.

WHEREFORE, Defendants MARSHALLS of MA, INC., THE TJX

COMPANIES, INC. and HOMEGOODS, INC. hereby petition to remove
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.7 Page 7 of 38

this case from the Circuit Court for the County of Macomb, State of
Michigan to the United States District Court for the Eastern District of
Michigan, Southern Division, and requests that all future proceedings be

held in this Court.

Respectfully submitted,
GARAN LUCOW MILLER, P.C.

/s/John J. Gillooly
GARAN LUCOW MILLER, P.C.

1155 Brewery Park Blvd., Ste 200
Detroit, MI 48207
313.446.5501
jgillooly@garanlucow.com
P41948

DATED: January 10, 2019

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.8 Page 8 of 38

EXHIBIT A
» Case 2:19-cv-10088-SJM-MKM. ECF No. 1. filed 01/10/19 . PagelD.9 Page 9 of 38

i

a La

 

 

 

 

 

 

 

 

vf r Original - Court Bnd ecpy » Pratne
Approved, SCAQ ne ‘tel copy - Defendant ord copy - Retum
STATE OF MICHIGAN ! sy CASE NO.
> JUDICIAL RastRiCT po
16TH JUDICIAdCIRCUIT SUMMONS { ¢ AY LAN 0
COUNTY EROBATE
Court addreae can _ ™ ‘Gourt tslophone no.
40 N. MAIN STREET, MT. Cl-E-MENS, MI a
(Flaiilits nantata), adaresales), and iGephone aC -— [Oatendanks ramets), addreas(es), and leiephone soy.
BOBBY WEAVER,JR. = Oe MARSHALLS OF MA, INC., a Foreign Profit Corparation
S00 |v He A COMPANIES ING] a Foreign Praftt Corporation
y "| HOMEGOODS, INC,, a Foreign Profit Corporation
[Piaindi?é allomney, bar tic,, address, and lelaphone na. eo
BRIAN L. FANTICH (P60934}i : ho aure®
CARRA J. STOLLER (P545401, - | Lop agRF !
ADAM J. GANTZ (P58558) eee EE 7
30903 NORTHWESTERN M\CY., STE. 270 : reer
FARMINGTON HILLS, MI 4ji34 :

 

 

 

 

 

Instructions: Check tha iter} below that apply to you and provide any required Information. Submit this form to the court clerk
along with your complaint and. ifnecessary, a case inventory addendum (form MC 21). The summons section wil be completed
by the courl clark. oF SO a So

Domestic Relations Case .°
C) There ere no pending or resolved cases within the jurisdiction of the family division of the circult court involving the family or

family members of the person(s) who are the subject of tha complaint.

CJ] There is one or more peniding or resolved casas within the jurisdiction of the family division of the circuit court involving
the family or family membgits of the person(s) who are the subject of the complaint, Attached Iz e completed case inventory
(form MC 21) listing those’éases, .

Ott ts unknown if there are Nending or resolved casas within the jurisdiction of the family division of the circuit court involving
the farnily or family membeirs of the person(s} who are the subject of tha complaint. = = ee!

Civil Case ei -

£) This is a business case inyhich all or part of the action includes a business or commercial dispute under MCL 600.6035.

CI There is no other pending.br rasolved civil action arising out of the same transaction of occurrence as alleged in the

comalaint
CA civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
been previously filed in Gxithis court, [)_ er _ Court, where

a .
itwas given case numberdi_.. and assigned to Judge

 

 

3
The action Chremains iis nofonger pending.
pe aes
Summons section complaied vege me | SUMMONS

NOTICE TO THE DEFENDALIT: In the name cf the peopie of the State of Michigan you are notified:

1. You are being sued. or ‘

2. YOU HAVE 2¢ DAYS afterisacelving this summons and a copy of the complaint to file a written answer with the court and
Serve 2 copy on the clher'party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state)zs.

3. if you de not answer or take other action within the ime allowed, judgment may be entered against you for the relief
demanded in the complaint! ,

4. Ifyou require special accommodations to use the court because of a disability or if you require a foreign tanguage interpreter
to help you fully participate,in court proceedings, please contact the court Immediately to make arangements.

te

  

 

 

 

 

BO SR 4.10500), MCR 2.10278), OR 2.104, MER 2.105

mCoi (ans) SUMMONS

 

 
» Case'2:19-cv-10088-SJM-MKM ECF No. 1 filed 01/10/19 PagelD.10 Page 10 of 38
f 'p. | :
ft i an SUMMONS
[PROOF OF SERVICE] Gase No. Me
TO PROCESS SERVER: Yatvare to serve the summons and compleint noi later than 91 days from the date of filing or the data
of expiration on the order foy,second summons. You must make and fils your return with the court clark. if you are unable to
complete service you must al this original and all coples to the court clark. 7

zs , [CERTIFICATE / AFFIDAVIT OF SERVICE | NONSERVICE]

 

 

 

 

 

 

 

Cl OFFICER SERTIFICATE OR C] AFFIDAVIT OF PROCESS SERVER
( certify that] am 2 sheriff, deputy sheriff, balliff, appointed ~ Being first duly swom, | state that | am a legally com
court officer, or atlorney for a'party (MCR 2.104{A][2], SS adult who is not a party or an officer of a corporate party.
and that: (notartzation not required) and that: (notartzation required)

 

C)i served personally a copytat the summons and compiaint.
CI served by registered or ceitified mall (copy of return receipt attached) a copy of the summons and complaint,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

together with ie
Dat ail documeris served with the ‘and complain , Plaintiff's Request for Production of
ay. “ners ' Documents/Things, Requests to
is Admit/Interrogatorics to Defendant
a on the defendant(s):
(Belendants name 2 “"[Samplale address(es) Olsenica — Per a te

ic : « oan

2h : The TIX Companies, Inc.
I c/o The Corporation Company
= 40600 Ann Arbor Road, E., Suite 20!

wi ~~, Plymouth, MI 48170
a

CJ {have personally attempted to serve the summons and compiaint, together with any attachments, on the following defendant(s)
and have been unable to to complete setvice.
[Defendant name ™ [Camstoie address(es) Cr ea das, Dm

 

oF OK, oHuole

ree
a

 

 

 

 

 

aye 4

 

I declare under the panaltieg: af perjury that this proof of eervicg hes been examined by me and that Its contents are true fo the
best of my Information, knoviladge, and belaf,

 

 

 

 

 

 

 

 

 

 

Service tea re Fea —

$ ols

Incorrect address fae | Mica traveled Fee "| TOTAL Fee Name (ype or print)

$ is $

Subscribed and sworn to before me on tae ' County, Michigan.
J —

My commission expires:

 

 

Bate’ Signature: Deputy cowl cerldNoiary public
Notary public, State of Michigan, County of 7

eS . (ACKNOWLEDGMENT OF SERVICE|

| acknowledge thal | hava recelved service of the summons and complaint, Aagether with

 

 

 

 

 

xl Adachmanta
a
® oP oa date, tine

: at

Siistiee " on behalf of

wok

oe ae
ag

 
» Cas@ 2:19-cv-10088-SJM-MKM ECF No. 1 filed-01/10/19: PagelD.11 Page 11 of 38

i :
i

own
3 STATE OF MICHIGAN
_ INTHE CIRCUIT COURT FOR THE COUNTY OF MACOMB
8 *5, a
BOBBY WEAVER JR., |

Plaintiff, os - el 0

vs, a a yo Ss + Case No.
oe ‘t - .¢ Hon,
i,’ mo : _ :
MARSHALLS OPMA,INC,@ 8 2 wee
Foreign Profit Corporation . senor
4

THE TIX COMPANIES, INC., «

Foreign Profit Corporation oo a | © eee

HomEGoops, Kc, aForeign Profit = ect aie
Corporation . fi | en
Defendants. | - ee
tt )

 

_ LAW OFFICE OF KELMAN & FANTICH
~ BRIAN L. FANTICH P60935
CARRA J. STOLEER P64540
"ADAM J. GANT2Z'PSBSS8_
» Attomey for Plaini
30903 Northwesterit #270
Farmington Hills, 1 48334
(248) 855-0100 °F
FAX (248) 855-35 e ms
f
_. > Phere is no : civil action between these partles arising out of the same transaclinn or occurrence as
alleged in this Complaint pending in this court, nor has any such action been previously filed and
». /, dismissed or \egnsferred after having been assigned toa judge, nor do I know of any other civil action,
: “not between parties, arising out of the same transaction or occurrence as alleged In this complaint
-. ‘thot is either inding or was previously filed and dismissed, wancforred, or otherwise spaces of after
having been aoligned to a judge in this cour : a _

of Bs COMPLAINT
~ NOW COMES the above-named Plaintiff, by and through his attomeys, THE LAW
g
OFFICE KELMAN, & FANTICH, and files this § Complaint against t the Defendant and states as

follows:

Pate v4
"ae tt

sry-7

we
eal

: ss
ay

i

 
« Case 2:19-cv-10088-SJM-MKM: ECF No. 1. filed 01/10/19 - PageID.12 Page 12 of 38
£ : ahs . . * oe so to . : De .
at

ite

as
4 ‘That Pair is 2 resident of the City of Detroit, County of Wayne, State of Michigan.

2, That at i times hereinafter mentioned, prior and subsequent thereto, Defendant,
MARSHALLS OF MA, INC., a Foreign Profit Corporation doing business at 28780 Gratiot Ave,
in the City of Rosefille, County of Macamb, State of Michigan with its resident agent, The
Corporation Company, 40600 Ann Arbor Rd., Ste. 201, Plymouth, MI 48170.

3 That at al times hereinafter mentioned, prior and subsequent thereto, Defendant, THE
TIX conan INC., a Foreign Profit Corporation doing business at 28780 Gratiot Ave, in
the City of Roseville, County of Macomb, State of Michigan with its resident agent, The |
Corporation Com, 40600 Ann Arbor Rd., Ste. 201, Plymouth, MI 48170. |

4, That at il times hereinafter mentioned, prior and subsequent thereto, Defendant,
HOMEGOODS, wie, a Foreign Profit Corporation doing business at 28780 Gratiot Ave, in the
| . City of Roseville, Bounty of Macomb, State of Michigan with its resident agent, The ¢ Corporation
Company, 40600 ian Arbor Rd., , Ste. 201, Plymouth, M1 48170.
5, | ‘hate amount in controversy herein exceeds the sum of Twenty Five Thousand
($25,000.00) Dollis exclusive of costs, interest and attorney fees, Oo
6 mma) on or about December 24, 2015, the Defendants, did business and was the
owners and/or mat toiners of real property located at 28780 Gratiot Ave, t in the City of ‘Roseville,
County of Macomkt State of Michigan. | | a | |
_ 1, . 4 on or about December 24, 2015 Defendants rad exelusive possession and
contral over the area where the incident occurred. |
| - 8 Than on or about December 24, 2015, Plaintiff was a business invitee at
. De Defendant's establighment located at 28780 Gratiot Ave, in the City of Roseville, County of
| Macomb, State of Wichigan that on that date, Plaintiff was walking of Defendants’ premises
wien, » suddenly “ without warning, he slipped and fell ona aslippecy, inensparent liquid
ie

RE

¥

ft

 
+ Case 2:19-cv-10088-SJM-MKM ECF No, 1 filed 01/10/19. PagelD.13 . Page 13 of 38

F . i
i

77
¢

substance that hadibeen allowed to accumulate on the floor for an unreasonable length of time,
i.
which blended with, the color and contour of the floor and which caused Plaintiff to sustain

if
serious and disabling i injuries, as more fully hereinafter set forth.

a
9. That at all times relevant to the within, the Defendants owed a duty to the Plaintiff
to properly maintain the premises and were in a position to best contro] and prevent the condition

exposing the Plaintiff to the unreasonable risk of harm, and knew of the defective and unsafe

condition on the be

10. hl te Defendant owed a duty to the Plaintiff to inspect the area to ensure that
the premises would:pose no risk of unreasonable harm to those lawfully on the premises.

I. Thalnotwithstending said knowledge and in total disregard of said duties, the
Defendants breach the same by the following omissions, including but not limited to:

a. Alidwing the transparent, wet, slippery condition t to remain on the floor for an

Sngvonan's period of time;

a Failing to mop, clean and/or inspect the area, thereby negligently and id carelessly
increasing said hazardous condition;

fh

a ¢. a Negligently and carelessly failing to keep the area in a condition fit for its
intefded and foreseeable use and allowing said camouflaged hazard to remain in
the re where customers were known to traverse; «
en: Failing to warn business invitees and others of the dangerous and hazardous
Songltion on their premises. Oy

12. Thee are liable for the negligent actions/inactions of its employees,

representatives pufbuan to the doctrine of respondeat superior.
mo 13. That Hjefendant’s under a separate and distinct duty owed to Plaintiff, are

responsible for the: tive negligence ofi its employees and are liable to Plaintiff for the i injuries

sustained to her. i

| 14, That! ‘Defendants under a Separate and distinct duty @ owed to Plaintiffs Defendants
: oo = te .

oe

Fal
i

?
‘a

 
» Cas@ 2:19-cv-10088-SJM-MKM ECF No. 1 filed'01/10/19 PagelD.14 Page 14 of 38

a ar
I
ix

negligentiy perfornied their respective obligations-duties to the detriment of Plaintiff under the

contract causing che and disabling injuries giving rise to tort liability.
15. Thak Defendants under a separate and distinct duty owed to Plaintiff Defendant's

negligently directetfescorted Plaintiff to s defective area on the premises causing Plaintiff to

sustain serious and:isabling injuries.

“ow

16, That Defendants under a separate and distinct duty failed to direct/escort Plaintiff to
a safe hazard free i thereby causing Plaintiff to sustain serious and disabling injuries.

17. The Glendon through a separate and distinct theary of liability are liable to
Plaintiff under the doctrine of res ipsa loquitur which the defendants breached violated.

18. TThaf Defendants under a separate and distinct duty owed to Plaintiff Defendants
through their reapeglive active negligence created a new hazard altering the premises which

. posed an unreasonable risk of harm to the detriment of Plaintiff causing severe and disabling

, i
injuries. 3
ay

19. That ait a direct and proximate result of the negligence and carelessness of

‘dat

Defendants, and all foe them, the Plaintiff sustained nd damages inchating, but not ot necessarily
limited te: |

oo,
a. _ Severe injuries to back and spine resulting in nerve damage; injuries to right
: shoulder; altered gait, permanent limp, inability to ambulate, permanent scarring;
_ diminished extension, flexion, and range of motion; injuries to his head and neck,
sevete i injuries to his upper and lower extremities; decrease in gross and fine
. motgr skills; severe shock, as well as physical pain and suffering,

Lo an
| b _ The  fequirement of intense therapy for injuries which are permanent in nature;

. if
ce Severe humiliation and embarrassment, which i is of an ongoing and permanent
. native;

od Lost of full ability to perform the normal vocational and avocational activities of
bets life, and which prevent Pleintiff from Participating | in recreational activities, which

| . lags permanent;

 
* Case 2:19-cv-10088-SJM-MKM ..ECF-No. 1. filed 01/10/19 PagelD.15 .Page 15 of 38

«
‘ae
2

ke Past’ present and future hospital, medical, and pharmaceutical bills for treatment
> andymedication;

ah

ne Sevice, frequent and persistent pain which is ofa continuing and permanent
natilfe.

20. Thi Defendants enjoyed joint Possession and cantrol o over the ore/premises
where Plaintiff wai ‘injured.

21. That Defendant’ have breached their respective duties under the International
Property Maintendfe Code (2009 Edition) and Building Construction Ordinance Section 302.3,
which is applicable under MCLA 554.139. Said statutory/code breach caused Plaintiff's severe _
injuries to his sect. | - oO |

. 22. Thi in the event that Plaintiff was suffering from any other medical and/or
emotional conditich, then in that event, Plaintiff claims that those conditions were precipitated,
aggravated and/or Bocelerated by reason of the foregoing incident herein described. |

Oo WHEREFORE, Piaintiff prays for Judgment against the Defendant in whatever amount
above Twenty Five:Thousand Doilars ($25,000.00) that Plaintiff may be found to be entitled plus
costs, interest and me fees 80 wrongfully sustained. |

| i -. LAW OFFICE OF KELMAN & FANTICH
is }

Dated: December x 2018

 

.. . > BRIAN L. FANTICH P-60935
3) Attomey for Plaintiff
. | _ 30903 Northwestem Hwy., Ste. 270
g Farmington Hills, MI 48334
: (248) 855-0100 |

 
* Case 2:19-cv-10088-SJM-MKM. ECF No.1 filed 01/10/19 -PagelD.16

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB
BOBBY WEAVER, JR,

Plaintiff, oo
VS. —... Case No. 2018-004872-NO

Hon. JENNIFER FAUNCE
MARSHALLS OF MA, INC., a o
Foreign Profit Corporation

THE T3X COMPANIES, INC,, a
Foreign Profit Corporation

HOMEGOODS, INC,, a Foreign Profit
Corporation

~ Defendants.

/
LAW OFFICE OF KELMAN & FANTICH
BRIAN L. FANTICH P60935 os
CARRA J. STOLLER P64540
ADAM J. GANTZ P58558
Attomeys for Plaintiff
30903 Northwestern Highway, Suite 270
Farmington Hills, MI 48334
(248) 855-0100 FAX (248) 855-3557
kelmanandassociates(@yahoo.com

/

PLAINTIFF'S FIRST SET OF
I
~ TH A INC.

 

Page 16 of 38

Now COMES the above-named Plaintiff, by and through his attomeys, LAW OFFICES OF
-KELMAN & FANTICH, and submits for answer to Defendant, THE TIX COMPANIES, INC., its

a agents, servants, employees, representatives or attorneys, the following Interrogatories to be

. answered under oath, separately and fully, in writing, within twenty-eight (28) days after service

. thereof in accordance with the Michigan Court Rules. The information sought herein must be

provided by you, your agents, servants, representatives or attomeys, or any other person who has

made this information and knowledge known to you, or from whom you can obtain this information,

and who is competent to testify to the facts stated. Said Interrogatories are continuing in nature and

as the answers change, amended answers in writing are to be served. upon Plaintiff's attorney

promptly.

 
4

1 Please state the name, address, job title of the person answering these Interrogatories,
. 2 Did the Defendant have any established procedure for the inspection of thearea where
this incident took place on the date of the incident? | oe a .

ANSWER:

3 - If SO, please state:
- a) The description of the procedure.
4b) The date the last inspection was made prior to the date of this incident.

c) ‘The name, job title, address and telephone number of each Person who
participated in such inspection.

- d) Whether or not such inspection included an inspection of the area in which
the Plaintiff was allegedly injured. Ce
ANSWER; | 7 To

4, ‘IftheDefendant had no established procedure for inspection, state whether or not an
~~ inspection was made of any location in question at any time on the date of the alleged injury.

5. _ If'so, please state:
| : a) _ The time when the such inspection took place.
b) The condition disclosed by such inspection.

 
* Case 2:19-cv-10088-SJM-MKM ECF No. 1. filed 01/10/19 PagelD.18 Page 18 of 38

a

6. Prior to this incident, did the Defendant have notice that the location in question
constituted a hazardous condition due to the defective area? | oe -

: 7. _ If so, please state:
a) Whether such information was obtained as a result of an inspection made by
_. the Defendant and ifso the name, job title, address and telephone number of
. such person who made such an inspection and the date when same was made.
b) — If the Defendant was informed of the condition by an attendant, employee,
_ ‘tradesman, postman, occupant, neighbor, tenant or any other person whoused
the area, and if so, the name or other means of identification such as address

- ortelephone number of the person who informed the Defendant and the date
and time when such information was received. | Se

Bo After learning of the condition at the location in question, please state:

-.a) — Whether the Defendant posted a sign of warning regarding the potentially
_. hazardous condition. ae oe

~b) — - Whether the Defendant attempted to render it safe in some other manner and
 - iff'so in what manner. Be

| 9. At any time after the incident, were any photographs taken of the scene of the
accident? | By Bo } :

~. 10. Ifso, please state:
a) Thedate when such pictures were taken,
: b) The name or other means of identification address or phone number of the
_» person who took the photographs and the name of the person who employed

3

 
Case 2:19-cv-10088-SJM-MKM.. ECF.No. 1 filed 01/10/19 PagelD.19 Page 19 of 38

°) The name and address of the person who presently has possession or custody
of such h photographs.

ANSWER:

1l. What is the name, address and telephone number of each person known to the
Defendant to have witnessed this incident? .

12. Was a written statement taken from such witnesses by the Defendant or any other
person on the Defendant's behalf? .

ANSWER:

13, Whatis the name of the person or other means of identification by way of address or
telephone number of the person who presently has possession or custody of cach written statement? |

14. Please state whether or not any employee of the Defendant spoke with the Plaintiff
after the incident and ifs SO please Heatly & said person. . . .

“1S. Please state whether or not an incident report was made as a result of the alleged
incident which occurred in this cause of action. ee

ANSWER:

 
» Case 2:19-cv-10088-SJM-MKM ECF No. 1 filed 01/10/19 -PagelD.20 Page 20 of 38

16. —_If'so, please identify such document with the name and address of the witness and or
employee who made the report, the date and other appropriate description of the incident report.

17. What is the name or other means of identification such as address or telephone
number of the person who presently has possession or custody of said incident report? |

18. After the incident, was there an investigation made by or on behalf of the Defendant
concerning the circumstances of this incident? — | |

1%. of so, what is the name and address of each person who made such an investigation?
NEWER: 0 . OO —

_.. 20, Was the written report furnished to the Defendant of the investigation? _
: 21. Tf so, what is the name, address @ and telephone ny number of the person who presently

has possession or Custody of the report?

 
* Case 2:19-cv-10088-SJM-MKM . ECF No. 1. fited 01/10/19 PagelD.21 Page 21 of 38

22. On the date of this incident, was the Defendant insured with respect to any of the

claims, cause of action injuries or damages alleged or claimed against the Defendant in this cause

of action?

23. If so, please state:

a)
b)

©)
e)

The total number of such policies.

' The name of the company that issued the policies.

The policy number of each such policy. .
The name of each person designated as insured's on each policy.
The limits of bodily injury or public liability coverage of each policy.

24. Have any changes been made at the place where this incident occurred since the date

of this incident?

25. IE so, please give details of such changes.

26. State the name and address of all expert witnesses to be presented by you and their

field of expertise.

 
‘Case 2:19-cv-10088-SJM-MKM ECF No. 1 filed 01/10/19 PagelD.22 . Page 22 of 38.

27. Whendid you first have notice of Plaintiff's injury? -

28. —_Is it the contention or allegation of the Defendant that the Plaintiff by any act or
omission caused or contributed to the cause of Piaintiff's alleged injuries? |

ANSWER:

29. ‘Ef you answered the proceeding Interrogatory in the affirmative, please state in detail
each act or omission by the Plaintiff which it is contended or alleged caused or contributed to the
cause of Plaintiff's injuries. Bs -

30. Please state if any other persons were injured at the location where this incident
Occurred as a result of the defect prior to this incident to the present, setting forth the names of the
parties injured, dates, and cause(s) of their injuries. a oe |

Respectfully submitted,
_ LAW OFFICES OF KELMAN & FANTICH

a L. FANTICH (P60935)

Attorneys for Plaintiff

' 30903 Northwestern Highway, Suite 270
Farmington Hills, MI 48334.
(248) 8 5-0100 —

 

DATED: 12-20-18

 
» Case 2:19-cv-10088-SJM-MKM -ECF No. 1 filed 01/10/19 PagelD.23 Page 23 of 38

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

BOBBY WEAVER, JR.,

oS Plaintiff,
V5,

MARSHALLS OF MA, INC.,
a Foreign Profit Corporation

THE TIX COMPANIES, INC.,
a Foreign Profit Corporation

HOMEGOODS, INC.,
a Foreign Profit Corporation

Defendants.

LAW OFFICES OF KELMAN & FANTI NTICH
BRIAN L. FANTICH P60935

CARRA J. STOLLER P64540

ADAM J. GANTZ P58558

Attomeys for Plaintiff

30903 Northwestern Hi way, Suite 270
Farmington Hilis, MI 483

(248) 855-0100 FAX (248) 855-3557
Gat SES FAK 2a 55

FO

~ Case No. 2018-004872-NO.
_ Hon. JENNIFER FAUNCE

N.OF DOC I

TO: THE TJX COMPANIES, INC., Defendant
-NOW COMES Plaintiff, by and through his attorneys, LAW OFFICES OF KELMAN &
FANTICH, and pursuant to all purposes under MCR 2.314 and any other applicable rules, the

following request is made for the production of all information, including but not limited to:

1. Anyandall incident/investigative reports relative to the subject matter of this lawsuit.
2. Any and all photographs, diagrams, Grawings taken of the defect on Defendant's

premises that is the subject matter of this lawsuit.

3 Any and all witness statements taken by Defendant, its agents, servants and/or

employees, |

 
» Case 2:19-cv-10088-SJM-MKM ECF No..1 filed 01/10/19 - PagelD.24 Page 24 of 38

4, Any and all witness statements taken by Defendant's insurance carrier or their agents
and/or representatives.
4, Any and all photographs, diagrams, drawings of the area where this incident occurred
that is the subject matter of this lawsuit. |
6, Any and all repair logs, maintenance logs, maintenance requests, in any form for the
two (2) years prior to this incident. os |
7. Any and all repair logs, maintenance logs, maintenance requests, in any form for the
two (2) years after this incident. a
8. Any and all written policies, procedures for employees relative, to maintenance,
inspection, Stacking, shelving and storage practices of Defendant in effect on the date of this
incident. |
9.» Anyandal! lease and/or maintenance agreements in effect on the date of thisincident.
10. Any and all Curriculum Vitaes of any and all experts you intend to call at the trial of
this matter. I oo ee
| th Any and all video tapes, tape recordings, surveillance, computer records, Photographs
| regarding PI Plaintiff.

Respectfully submitted,
LAW OFFICES OF KELMAN & FANTICH

L. 935
Attorneys for Plaintiff
30903 Northwestern Highway, Suite 270 |
' Farmington Hills, MI 48334
(248) 855-0100

DATED: 12-20-18

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.25 Page 25 of 38

EXHIBIT B

 
Case 2:19-cv-10088-SJM-MKM EGF NOs brated 4/40/19 PagelD.26 Page 26 of 38

Mastér pa

1/8/2019 ass. , extemal

 
   

Corporations Division

Business Entity Summary

 

ID Number: 042261984 |Request certificate, New search|

Summary for: MARSHALLS OF MA, INC.

 

The exact name of the Domestic Profit Corporation: MARSHALLS OF MA, INC.

 

The name was changed from: MARSHALL'S, INC. on 08-21-1996
The name was changed from: MARSHALL'S OF BEDFORD, INC. on 04-26-1973
The name was changed from: MARSHALL'S OF TEWKSBURY, INC. on 11-16-1962

 

Merged with MARSHALLS OF WATERTOWN, MA., INC, on 09-30-1996
Merged with MARSHALLS OF HYANNIS, MA., INC. on 09-30-1996
Merged with MARSHALLS OF RAYNHAM, MA., INC. on 09-30-1996
Merged with MARSHALLS OF WORCESTER, MA., INC. on 09-30-1996
Merged with MARSHALLS OF FRANKLIN, MA.,INC. on 09-30-1996
Merged with MARSHALLS OF BROCKTON, MA., INC, on 09-30-1996
Merged with MARSHALLS OF BURLINGTON, MA., INC. on 09-30-1996
Merged with MARSHALLS OF ANDOVER, MA., INC on 09-30-1996
Merged with MARSHALLS OF BOSTON, MA., INC. on 09-30-1996
Merged with MARSHALLS OF PLYMOUTH, MA., INC. on 09-30-1996
Merged with MARSHALLS OF HAVERHILL, MA., I on 09-30-1996
Merged with MARSHALLS OF MOBILE, AL, INC. on 09-30-1996
Merged with MARSHALLS OF DORCHESTER, MA., on 09-30-1996
Merged with MARSHALLS OF NO. ATTLEBORO, MA on 09-30-1996
Merged with MARSHALLS OF REVERE, MA., INC. on 09-30-1996
Merged with MARSHALLS OF GRETNA, LA., INC. on 09-30-1996
Merged with MARSHALLS OF SWANSEA, MA., INC on 09-30-1996
Merged with MARSHALLS OF TEWKSBURY - ROUTE on 09-30-1996
Merged with MARSHALLS OF NEWBURYPORT,MA,, on 09-30-1996
Merged with MARSHALLS OF WALTHAM, MA., INC on 09-30-1996
Merged with MARSHALLS OF DENNIS, MA., INC, on 09-30-1996
Merged with MARSHALLS OF FRAMINGHAM, MA., on 09-30-1996
Merged with MARSHALLS OF SAUGUS, MA., INC, on 09-30-1996
Merged with MARSHALL'S ENTERPRISES, INC. ( on 10-08-1996
Merged with MARSHALLS OF EL CAJON-FLETCHER on 01-23-1997
Merged with MARSHALLS OF CAMPBELL, CA., IN on 01-23-1997
Merged with MARSHALLS OF MEDFORD,MA,,INC. on 01-23-1997
Merged with MARSHALLS OF WEST LOS ANGELES, on 01-23-1997
Merged with MARSHALLS OF STONEHANM, MA., INC. on 01-23-1997
Merged with MARSHALLS OF CATONSVILLE MD., om 03-27-1997
Merged with MARSHALLS OF NORTHRIDGE - DEVONSHIRE, CA., INC, (Note: Entity is not
registered in Massachusetts) on 03-01-2005

 

Entity type: Domestic Profit Corporation

 

Identification Number: 042261984

 

Date of Organization in Massachusetts: 05-
20-1958

 

Last date certain:

 

Current Fiscal Month/Day: 01/31 Previous Fiscal Month/Day: 01/31

 

The location of the Principal Office:

 

http./icorp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?F EIN=042261984&SEARCH_TYPE=1

 

1/3

 
1/8/2019 ons, external master page

Address: 770 COCHITUATE RD. CORP TAX DEPT J55

City or town, State, Zip code, FRAMINGHAM, MA 01701 USA
Country:

Case 2:19-cv-10088-SJM-MKM ECE ND: balled 01/10/19 PagelD.27 Page 27 of 38

 

The name and address of the Registered Agent:

Name; CT CORPORATION SYSTEM
Address: 155 FEDERAL STREET STE 700

 

 

 

 

 

 

 

 

 

 

 

City or town, State, Zip code, BOSTON, MA 02110 USA

Country:

The Officers and Directors of the Corporation:

Tite individual Narne Acidress

PRESIDENT RICHARD SHERR 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

TREASURER MARY B. REYNOLDS 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

SECRETARY ANN MCCAULEY 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

DIRECTOR DAVID AVERILL 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

DIRECTOR JOHN KLINGER 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

DIRECTOR MARY B. REYNOLDS 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

 

 

 

Business entity stock is publicly traded:

 

The total number of shares and the par value, if any, of each ciass of stock which this
business entity is authorized to issue:

 

 

Total Authorized Total issued and
Slass of Stock Par yalue per share outstanding
No.ofsharcss Total par value No. of shares
CNP $ 0.00 1,000 $ 0.00 0

 

 

 

“Consent Confidential Data © Merger Allowed © Manufacturing

 

Note: Additional information that is not available on this system is located in the Card
File.

 

View filings for this business entity:

 

ALL FILINGS
Administrative Dissolution
Annual Report
Application For Revival
Articles of Amendment

AL enter om.

 

 

 

Comments or notes associated with this business entity:

 

r

 

hifp://corp.sec.state.ma.us/CarpWeb/CorpSearch/CorpSummary.aspx?F EIN=04226 1984&SEARCH_TYPE=1

 

2/3
yenoig CaS@ 2:19-cv-10088-SJM-MKM EGE.NO,-afil@d,QWi0/19, .RagelD.28 Page 28 of 38

mes
f J

 

http://corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?FEIN=042261984&8SEARCH TYPE=% 3/3

 
yaizoig Case 2:19-cv-10088-SJM-MKM ECE sd Csrbratld CLOW O12, nafeagelD.29 Page 29 of 38

  
 

 

 

Corporations Division

Business Entity Summary

 

7

ID Number: 042207613 ‘Request certificate] [New search]

Summary for: THE TJX COMPANIES, INC,

 

The exact name of the Foreign Corporation: THE T]X COMPANIES, INC.

 

The name was changed from: ZAYRE CORP. on 06-21-1989

 

Merged with COMMONWEALTH DIRECT MARKETING, INC. on 07-18-1996
Merged with CODE BLAZER, INC. on 01-12-1998

Merged with AJW REALTY OF FALL RIVER, INC. on 01-04-2012

Merged with AJW MERCHANTS, INC. on 01-18-2013

Merged with COCHITUATE REALTY, INC. on 03-31-2014

 

Entity type: Foreign Corporation

 

Identification Number: 042207613 Old ID Number:

 

Date of Registration in Massachusetts: 04-
17-1962

 

Last date certain:

 

Organized under the laws of: State: DE Country: USA on: 04-09-1962

 

Current Fiscal Month/Day: i /31 Previous Fiscal Month/Day: 1 /31

 

The location of the Principal Office:

Address: 770 COCHITUATE RD. C/O TAX DEPT J5S

City or town, State, Zip code, FRAMINGHAM, MA 01701 USA
Country:

 

The tocation of the Massachusetts office, if any:

Address:

City or town, State, Zip code,
Country:

 

The name and address of the Registered Agent:

Name: CT CORPORATION SYSTEM
Address: 155 FEDERAL ST., SUITE 700

 

 

 

 

City or town, State, Zip cade, BOSTON, MA 02110 USA

Country:

The Officers and Directors of the Corporation:

Hie individual Name Address

PRESIDENT ERNIE HERRMAN 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

TREASURER MARY B. REYNOLDS 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

 

 

 

 

 

 

 

hitp:/icorp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?F EIN=042207613&SEARCH_TYPE=1

2
aizoig Case 2:19-cv-10088-SJM-MKM ECGs Osbralll eh O14 0/12. pafeedelD.30 Page 30 of 38

 

 

SECRETARY ANN MCCAULEY 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

DIRECTOR CAROL MEYROWITZ 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

DIRECTOR BERNARD CAMMARATA 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

 

 

 

 

 

 

Business entity stock is publicly traded: «:

 

The total number of shares and the par value, if any, of each class of stock which this
business entity is authorized to issue:

 

Total Authorized Total issued and
Chass of Stock Par value per share oustanding
No.ofshares Total par value No. of shares
CNP $ 0.00 1,000 $ 0.00 0

 

 

 

“Consent ~ Confidential Data © Merger Allowed Manufacturing

 

View filings for this business entity:

ALL FILINGS

Amended Foreign Corporations Certificate
Annual Report

Annual Report - Professional ey
Application for Reinstatement ¥.

BAO, As.

 

 

 

i

|View filings |

Comments or notes associated with this business entity:

 

 

i
i

 

 

 

 

 

|New. search

   

http-/icorp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?FEIN=0422076138&SEARCH TYPE=1 2/2

 
Case 2:19-cv-10088-SJM-MKM EGE 1 filed 01/10/19 PagelD.31 Page 31 of 38

1/8/2019 ass. Colporations, ex aster page

 

Corporations Division

Business Entity Summary

 

ID Number: 043183269 Request certificate; |New search

 

Summary for: HOMEGOODS, INC,

 

The exact name of the Foreign Corporation: HOMEGOODS, INC.

 

Merged with H.G. MERCHANTS, INC. on 01-26-2007

 

Entity type: Foreign Corporation

 

Identification Number: 043183269 Old ID Number: 000426044

 

Date of Registration in Massachusetts: 04-
06-1993

 

Last date certain:

 

Organized under the laws of: State: DE Country: USA on: 03-02-1993

 

Current Fiscal Month/Day: 01/31 Previous Fiscal Month/Day: 01/31

 

The location of the Principal Office:

Address: 770 COCHITUATE ROD. CORP TAX DEPT J5S

City or town, State, Zip code, FRAMINGHAM, MA 01701 USA
Country:

 

The location of the Massachusetts office, if any:

Address:

City or town, State, Zip code,
Country:

 

The name and address of the Registered Agent:

Name: CT CORPORATION SYSTEM
Address: 155 FEDERAL STREET STE 700

 

 

 

 

 

 

City or town, State, Zip code, BOSTON, MA 02110 USA

Country:

The Officers and Directors of the Corporation:

Tithe individual Marne Adgress

PRESIDENT JOHN RICCIUTI 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

TREASURER MARY B. REYNOLDS 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

SECRETARY ANN MCCAULEY 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

DIRECTOR DAVID AVERILL 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

 

 

 

 

 

 

http://corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSunmmary.aspx? FEIN=0431 832698SEARCH_TYPE=1

 

12

 

 
Case 2:19-cv-10088-SJM-MKM ECF 1 filed 01/10/19 PagelD.32 Page 32 of 38

 

1/8/2019 ass. Cofporations, éxiefrial mastér page
DIRECTOR MARY B. REYNOLDS 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA
DIRECTOR JOHN KLINGER 770 COCHITUATE ROAD FRAMINGHAM, MA
01701 USA

 

 

 

 

 

 

Business entity stock is publicly traded:

 

The total number of shares and the par value, if any, of each class of stock which this
business entity is authorized to issue:

 

Total Authorized Total issued and
Clase of Stock Par value per share ouiglanding
No. ofshares Total par value No. of shares
CNP $ 0.00 1,000 $ 0.00 0

 

 

 

 

“Consent © Confidential Data © Merger Allowed © Manufacturing

 

View filings for this business entity:

ALL FILINGS

Amended Foreign Corporations Certificate
Annual Report

Annual Report - Professional 5
Application for Reinstatement a

Aiea AD. Rb cB seeded Aa a

 

 

 

 

 

Comments or notes associated with this business entity:

 

i
\
i
1

 

i
i
i
E

 

 

 

 

New search.

 

http://corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?F EIN=0431 8326G&SEARCH_TYPE=1 ale

 

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.33 Page 33 of 38

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BOBBY WEAVER, JR.,

Plaintiff, Case No:
Judge
VS. Magistrate

MARSHALS OF MA, INC.,

a Foreign Profit Corporation,
THE TJX COMPANIES, INC.,
Foreign Profit Corporation, and
HOMEGOODS, INC.,

a Foreign Profit Corporation,

 

Defendants.
Brian L. Fantich (P60935) John J. Gillooly (P41948)
Carra J. Stoller (P64540) GARAN LUCOW MILLER, P.C.
Adam J. Gantz (P58558) Attorney for Defendants
LAW OFFICE OF KELMAN & FANTICH 1155 Brewery Park Bivd., Ste 200
Attorneys for Plaintiff Detroit, Ml 48207
30903 Northwestern #270 313.446.5501
Farmington Hills, Ml 48334 jgillooly@garanlucow.com
248.855.0100

kelmanandassociates@ yahoo.com

 

AFFIDAVIT
STATE OF MICHIGAN)
COUNTY OF WAYNE *
JOHN J. GILLOOLY, being first duly sworn, deposes and says, that
he is associated with the law firm of GARAN LUCOW MILLER, P.C. and

that he has been charged with the defense and representation of

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.34 Page 34 of 38

MARSHALLS of MA, INC., THE TJX COMPANIES, INC. and
HOMEGOODS, INC., Defendants, herein; that in such capacity he has
prepared the foregoing Notice of Removal of Cause to the United States
District Court, Eastern District of Michigan, Southern Division, that the
matters set forth in said Notice are true except as to those matters stated
herein to be upon his information and belief as to which matters he is
informed and believes same to be true.
Further deponent sayeth not.

/s/John J. Gillool
JOHN J. GILLOOLY (P41948)

Subscribed and sworn to before me
on the 10th day of January, 2019.

/s/Deborah Brossoit

Deborah Brossoit, Notary Public
County of Wayne, State of Michigan
My Commission Expires: 09/19/2020

 

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.35 Page 35 of 38

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BOBBY WEAVER, JR.,

Plaintiff, Case No:
Judge
vs. Magistrate

MARSHALS OF MA, INC.,

a Foreign Profit Corporation,
THE TJX COMPANIES, INC.,
Foreign Profit Corporation, and
HOMEGOODS, INC.,

a Foreign Profit Corporation,

 

 

 

Defendants.
Brian L. Fantich (P60935) John J. Gillooly (P41948)
Carra J. Stoller (P64540) GARAN LUCOW MILLER, P.C.
Adam J. Gantz (P58558) Attorney for Defendants
LAW OFFICE OF KELMAN & FANTICH 1155 Brewery Park Blvd., Ste 200
Attorneys for Plaintiff Detroit, Ml 48207
30903 Northwestern #270 313.446.5501
Farmington Hills, Ml 48334 jgillooly@garanlucow.com
248.855.0100
kelmanandassociates@yahoo.com

PROOE OF SERVICE
STATE OF MICHIGAN)
) ss.

COUNTY OF WAYNE )

DEBORAH BROSSOIT, being first duly sworn, deposes and says
that she is associated with the law firm of GARAN LUCOW MILLER, P.C.,
attorney for Defendant and that on January 10, 2019, she caused to be
served a copy of NOTICE FOR REMOVAL, AFFIDAVIT, and PROOF OF
SERVICE upon the following:
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.36 Page 36 of 38

Brian L. Fantich, Esq. Clerk Assignment
Carra J. Stoller, Esq. Macomb County Circuit Court
Adam J. Gantz, Esq. 40 N. Main Street

kelmanandassociates@yahoo.com Mt. Clemens, MI 48043

by electronic filing the foregoing paper with the Clerk of the Macomb
County Circuit Court using the E-Filing system.

/s/Deborah Brossoit

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.37 Page 37 of 38

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

BOBBY WEAVER, JR.,

Plaintiff, Case No: 18-004872-NO
Judge Jennifer Faunce

V.

MARSHALS OF MA, INC.,

a Foreign Profit Corporation,
THE TJX COMPANIES, INC.,
Foreign Profit Corporation, and
HOMEGOODS, INC.,

a Foreign Profit Corporation,

 

Defendants.
Brian L. Fantich (P60935) John J. Gillooly (P41948)
Carra J. Stoller (P64540) GARAN LUCOW MILLER, P.C.
Adam J. Gantz (P58558) Attorney for Defendants
LAW OFFICE OF KELMAN & FANTICH 1155 Brewery Park Bivd., Ste 200
Attorneys for Plaintiff Detroit, Mi 48207
30903 Northwestern #270 313.446.5501
Farmington Hills, Mi 48334 jgillooly@garanlucow.com
248.855.0100

keimanandassociates@yahoo.com

NOTICE OF FILING OF REMOVAL
PLEASE TAKE NOTICE that a Notice of Removal of the entitled action from the

Macomb County Circuit Court, State of Michigan, to the United States District Court for
the Eastern District of Michigan, a copy of which is attached hereto, was duly filed
January 9, 2019, in the United Sates District Court for the Eastern District of Michigan.

Respectfully submitted:
GARAN LUCOW MILLER, P.C.

/s/John J. Gillooly

Attorney for Defendants

1155 Brewery Park Bivd., Suite 200
Detroit, MI 48207

313.446.5501
jgillooly@garanlucow.com

P41948

Dated: January 10, 2019 #142641 8.docx

 
Case 2:19-cv-10088-SJM-MKM ECF No.1 filed 01/10/19 PagelD.38 Page 38 of 38

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

BOBBY WEAVER, JR.,

Plaintiff, Case No: 18-004872-NO
Judge Jennifer Faunce

V.
MARSHALS OF MA, INC.,
a Foreign Profit Corporation,
THE TJX COMPANIES, INC.,
Foreign Profit Corporation, and
HOMEGOODS, INC.,
a Foreign Profit Corporation,

 

 

Defendants.
Brian L. Fantich (P60935) John J. Gillooly (P41948)
Carra J. Stoller (P64540) GARAN LUCOW MILLER, P.C.
Adam J. Gantz (P58558) Attorney for Defendants
LAW OFFICE OF KELMAN & FANTICH 1155 Brewery Park Blvd., Ste 200
Attorneys for Plaintiff Detroit, MI 48207
30903 Northwestern #270 313.446.5501
Farmington Hills, MI 48334 jgillooly@garanlucow.com
248.855.0100
kelmanandassociates@yahoo.com
PROOF OF SERVICE
STATE OF MICHIGAN)
) Ss.
COUNTY OF WAYNE )

DEBORAH BROSSOIT, being first duly sworn, deposes and says that she is
employed by GARAN LUCOW MILLER, P.C., and that on the 10" day of January, 2019,
she served the NOTICE OF FILING OF REMOVAL and PROOF OF SERVICE by
electronic filing the foregoing paper with the Clerk of the Court using the E-Filing system
which will send notification of such filing to the following:

Brian L. Fantich, Esq.

Carra J. Stoller, Esq.

Adam J. Gantz, Esq.
kelmanandassociates@yahoo.com

/s/Deborah Brossoit

 

 
